Exhibit 10.2

Execution Version

AMENDED AND RESTATED PARENT GUARANTY

THIS AMENDED AND RESTATED PARENT GUARANTY (this “Guaranty”) is executed as of
October 2, 2017, by each of the Parent Companies that is a signatory to this
Guaranty as a Guarantor, for the benefit of JPMORGAN CHASE BANK, N.A., (the
“Administrative Agent”, and, together with the Guarantors, collectively, the
“Parties” and individually, a “Party”), in its capacity as the administrative
agent for the Lenders under the Amended and Restated Credit Agreement defined
below, for the benefit of itself and such Lenders. Capitalized terms used herein
without definition shall have the meanings assigned to such terms in the Amended
and Restated Credit Agreement defined below. This Guaranty is the “Guaranty”
referred to in the Amended and Restated Credit Agreement.

RECITALS

A.    Four Corners Operating Partnership, LP, a Delaware limited partnership
(the “Borrower”), Four Corners Property Trust, Inc., a Maryland corporation, the
Administrative Agent and the Lenders entered into that certain Revolving Credit
and Term Loan Agreement, dated as of November 9, 2015, as amended by that
certain Omnibus Amendment and Waiver, dated as of August 2, 2016, and that
certain Amendment No. 2, dated as of February 17, 2017 (as the same may be
further amended, modified, renewed or extended from time to time, the “Existing
Credit Agreement”), pursuant to which the Lenders have agreed to make available
to the Borrower Loans and certain other financial accommodations on the terms
and conditions set forth in the Existing Credit Agreement;

B.    In connection with, and as a condition precedent to the borrowings under,
the Existing Credit Agreement, the Guarantors entered into that certain
Guaranty, dated as of August 2, 2016, in favor of the Administrative Agent, in
its capacity as the administrative agent for the Lenders under the Existing
Credit Agreement (the “Existing Parent Guaranty”);

C.    Pursuant to the Amended and Restated Revolving Credit and Term Loan
Agreement, dated as of the date hereof (the “Amended and Restated Credit
Agreement”), the Borrower, the Company, the Lenders and the Administrative Agent
agreed, subject to the terms and conditions set forth in the Amended and
Restated Credit Agreement, to amend and restate the Existing Credit Agreement in
its entirety;

D.    It is a condition precedent to the effectiveness of the Amended and
Restated Credit Agreement that, among other things, each Guarantor amends and
restates the Existing Parent Guaranty to unconditionally guarantee payment and
performance to the Administrative Agent, for the benefit of the Lenders, of the
Obligations; and

E.    Each Guarantor is an owner of direct and indirect equity interests in the
Borrower and/or general partner of the Borrower and each Guarantor directly
benefits from the Lenders’ making the Loans and other financial accommodations
to the Borrower.

 

1



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing premises, and for other good
and valuable consideration, the receipt and legal sufficiency of which are
hereby acknowledged, each Guarantor agrees with the Administrative Agent, for
the benefit of the Lenders, as follows:

Section 1. Guaranty of Obligations.

(a) Each of the Guarantors hereby absolutely, irrevocably and unconditionally,
and jointly and severally, guarantees to the Administrative Agent, for the
benefit of the Lenders the payment and performance of the Obligations other than
all Excluded Swap Obligations with respect to such Guarantor (the “Guaranteed
Obligations”) as and when the same shall be due and payable, whether by lapse of
time, by acceleration of maturity or otherwise. Each of the Guarantors hereby
absolutely, irrevocably and unconditionally covenants and agrees that it is
liable, jointly and severally, for the Guaranteed Obligations as a primary
obligor, and that each Guarantor shall fully perform each and every term and
provision hereof. This Guaranty is a guaranty of payment and performance in full
and not solely a guaranty of collection. Neither the Administrative Agent nor
any Lender shall be required to exhaust any right or remedy or take any action
against the Borrower or any other person or entity. Upon the occurrence of any
Bankruptcy Event with respect to the Company or the Borrower or any Event of
Default under clause (h), (i) or (j) of Article VII of the Credit Agreement,
notwithstanding the existence of any dispute between the Administrative Agent
and the Borrower with respect to the existence of such Bankruptcy Event or such
Event of Default, the Guaranteed Obligations will immediately and automatically
(without the requirement of the giving of any notice) become due and payable
notwithstanding any stay, injunction or other prohibition which may prevent,
delay or vitiate any declaration or notice with respect to the Borrower, the
Company or any other Loan Party. Upon the occurrence of any Event of Default
under Article VII of the Credit Agreement (other than under clause (h), (i) or
(j) of Article VII of the Credit Agreement), notwithstanding the existence of
any dispute between the Administrative Agent and the Borrower with respect to
the existence of such Event of Default, then, notwithstanding any stay,
injunction or other prohibition which may prevent, delay or vitiate any
declaration or notice with respect to the Borrower, the Company or any other
Loan Party, in the event of a declaration, attempted declaration, notice or
attempted notice by the Administrative Agent (whether or not acting at the
direction of the Required Lenders), the Guaranteed Obligations will immediately
become due and payable by each of the Guarantors pursuant to this Guaranty.
Without limiting the generality of the foregoing, each Guarantor, and by its
acceptance of this Guaranty, the Administrative Agent, for the benefit of the
Lenders, hereby confirms that the Parties intend that this Guaranty not
constitute a fraudulent transfer or conveyance for purposes of the Bankruptcy
Law (as defined below), the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar federal, state or foreign law to the
extent applicable to this Guaranty. In furtherance of that intention, the
liabilities of each Guarantor under this Guaranty (the “Liabilities”) shall be
limited to the maximum amount that will, after giving effect to such maximum
amount and all other contingent and fixed liabilities of such Guarantor that are
relevant under such laws, and after giving effect to any collections from,
rights to receive contribution from or payments made by or on behalf of any
other Person with respect to the Liabilities, result in the Liabilities of such
Guarantor under this Guaranty not constituting a fraudulent transfer or
conveyance. For purposes hereof, “Bankruptcy Law” means the

 

2



--------------------------------------------------------------------------------

Bankruptcy Code (as defined below), or any similar federal, state or foreign law
for the relief of debtors. This paragraph with respect to the maximum liability
of each Guarantor is intended solely to preserve the rights of the
Administrative Agent, for the benefit of the Lenders, to the maximum extent not
subject to avoidance under applicable law, and neither a Guarantor nor any other
Person shall have any right or claim under this paragraph with respect to such
maximum liability, except to the extent necessary so that the obligations of a
Guarantor hereunder shall not be rendered voidable under applicable law. Each
Guarantor agrees that the Guaranteed Obligations may at any time and from time
to time exceed the maximum liability of such Guarantor without impairing this
Guaranty or affecting the rights and remedies of the Administrative Agent on
behalf of the Lenders, hereunder; provided that nothing in this sentence shall
be construed to increase such Guarantor’s obligations hereunder beyond its
maximum liability.

(b) For the purposes of Sections 1 and 26, the following terms shall have the
following meanings:

(i) “Commodity Exchange Act” means the Commodity Exchange Act of 1936, as
amended from time to time, and any successor statute.

(ii) “Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty
hereunder of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, such Swap Obligation (or any guaranty thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guaranty
of such Guarantor or the grant of such security interest becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guaranty hereunder or security interest is or becomes illegal.

(iii) “Swap Obligation” means, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

Section 2. Guaranty Absolute.

(a) Each Guarantor guarantees that the Guaranteed Obligations shall be paid
strictly in accordance with the terms of the Loan Documents. The liability of
each Guarantor under this Guaranty is absolute, irrevocable and unconditional
irrespective of: (i) any change in the time, manner or place of payment of, or
in any other term of, all or any of the Guaranteed Obligations, or any other
amendment or waiver of or any consent to departure from any of the terms of any
Loan Document, including any increase or decrease in the rate of interest
thereon; (ii) any release or amendment or waiver of, or consent to departure
from, or failure to act by the Administrative Agent or the Lenders with respect
to, or any impairment of any Lien on, any other guaranty or support document, or
any exchange, release or non-perfection of, or failure to

 

3



--------------------------------------------------------------------------------

act by the Administrative Agent or the Lenders with respect to, any collateral
securing payment or performance, of all or any part of the Guaranteed
Obligations; (iii) any present or future law, regulation or order of any
jurisdiction (whether of right or in fact) or of any agency thereof purporting
to reduce, amend, restructure or otherwise affect any term of the Guaranteed
Obligations or any Loan Document; (iv) any change in the corporate existence,
structure, or ownership of the Borrower, the Company or any other Loan Party;
(v) without being limited by the foregoing, any lack of validity or
enforceability of any Loan Document; and (vi) any other setoff, recoupment,
defense or counterclaim whatsoever (in any case, whether based on contract, tort
or any other theory) with respect to the Loan Documents or the transactions
contemplated thereby which might constitute a legal or equitable defense
available to, or discharge of, the Borrower, the Company or a Guarantor, other
than the Payment in Full of the Guaranteed Obligations.

(b) Each Guarantor’s liability with respect to the Guaranteed Obligations shall
remain in full force and effect without regard to, and shall not be impaired or
affected by, nor shall such Guarantor be exonerated or discharged by, any of the
following events:

(i) any insolvency proceeding with respect to the Borrower, the Company, any
Guarantor, any other Loan Party or any other Person;

(ii) any limitation, discharge, or cessation of the liability of the Borrower,
the Company, any Guarantor, any other Loan Party or any other Person for any
Guaranteed Obligations due to any statute, regulation or rule of law, or any
invalidity or unenforceability in whole or in part of any of the Guaranteed
Obligations or the Loan Documents;

(iii) any merger, acquisition, consolidation or change in structure of the
Borrower, the Company, any Guarantor or any other Loan Party or Person, or any
sale, lease, transfer or other disposition of any or all of the assets or shares
of the Borrower, the Company, any Guarantor, any other Loan Party or other
Person;

(iv) any assignment or other transfer, in whole or in part, of the
Administrative Agent’s interests in and rights under this Guaranty or the other
Loan Documents, including the Administrative Agent’s right to receive payment of
the Guaranteed Obligations, or any assignment or other transfer, in whole or in
part, of the Administrative Agent’s interests in and to any of the collateral
specified in the Pledge Agreement;

(v) any claim, defense, counterclaim or setoff, other than that of prior
performance or Payment in Full of the Guaranteed Obligations, that the Borrower,
the Company, any Guarantor, any other Loan Party or other Person may have or
assert, including any defense of incapacity or lack of corporate or other
authority to execute any of the Loan Documents;

(vi) the Administrative Agent’s amendment, modification, renewal, extension,
cancellation or surrender of any Loan Document, any Guaranteed Obligations, any
collateral securing payment or performance of all or any part of the Guaranteed
Obligations, or the Administrative Agent’s exchange, release, or waiver of any
collateral securing the payment or performance of all or any part of the
Guaranteed Obligations;

 

4



--------------------------------------------------------------------------------

(vii) the Administrative Agent’s exercise or nonexercise of any power, right or
remedy with respect to any of any collateral securing payment or performance of
all or any part of the Guaranteed Obligations, including the Administrative
Agent’s compromise, release, settlement or waiver with or of the Borrower, the
Company, any Guarantor, any other Loan Party or any other Person;

(viii) the Administrative Agent’s vote, claim, distribution, election,
acceptance, action or inaction in any insolvency proceeding related to the
Guaranteed Obligations;

(ix) any impairment or invalidity of any of any collateral securing payment or
performance of all or any part of the Guaranteed Obligations or any failure to
perfect any of the Administrative Agent’s Liens thereon or therein; and

(x) any other guaranty, whether by such Guarantor or any other Person, of all or
any part of the Guaranteed Obligations or any other indebtedness, obligations or
liabilities of the Borrower to the Administrative Agent.

(c) The obligations of each Guarantor hereunder are independent of and separate
from the obligations of the Borrower, the Company and any other Loan Party and
upon the occurrence and during the continuance of any Event of Default, a
separate action or actions may be brought against any Guarantor, whether or not
the Borrower, the Company or any other Loan Party is joined therein or a
separate action or actions are brought against the Borrower, the Company or any
other Loan Party.

Section 3. Guaranty Irrevocable. This Guaranty is a continuing guaranty of the
payment of all Guaranteed Obligations now or hereafter existing and shall remain
in full force and effect until this Guaranty is terminated pursuant to
Section 17 hereof.

Section 4. Waiver of Certain Rights and Notices; Financial Condition of Loan
Parties. To the fullest extent not prohibited by applicable law, except as
specifically provided herein, each Guarantor hereby waives and agrees not to
assert or take advantage of (a) any right to require the Administrative Agent or
any Lender to proceed against or exhaust its recourse against the Borrower, the
Company, any other Loan Party, any other guarantor or endorser, or any security
or collateral securing payment or performance, of all or any part of the
Guaranteed Obligations held by the Administrative Agent (for the benefit of
Lenders) at any time or to pursue any other remedy in its power before
proceeding against such Guarantor hereunder; (b) the defense of the statute of
limitations in any action hereunder; (c) any defense that may arise by reason of
(i) the incapacity, lack of authority, death or disability, as applicable, of
the Borrower, the Company, any other Loan Party, any of their respective Related
Parties or any other Person, (ii) the revocation or repudiation hereof by any
Guarantor or the revocation or repudiation of any of the Loan Documents by the
Borrower, the Company, any other Loan Party or any other Person, (iii) the
failure of the Administrative Agent (on behalf of the Lenders) to file or
enforce a claim against the estate (either in administration, bankruptcy or any
other proceeding) of the Borrower, the Company or any other Loan Party, (iv) the
unenforceability in whole or in part of any Loan Document, (v) the
Administrative Agent’s election (on behalf of the Lenders), in any proceeding
instituted under the Title 11 of the United States Code entitled “Bankruptcy”
(the

 

5



--------------------------------------------------------------------------------

“Bankruptcy Code”), of the application of Section 1111(b)(2) of the Bankruptcy
Code, or (vi) any borrowing or grant of a security interest under Section 364 of
the Bankruptcy Code; (d) presentment, demand for payment, protest, notice of
discharge, notice of acceptance of this Guaranty, and indulgences and notices of
any other kind whatsoever; (e) any defense based upon an election of remedies by
the Administrative Agent (on behalf of the Lenders) which destroys or otherwise
impairs the subrogation rights of any Guarantor or the right of such Guarantor
to proceed against the Borrower, the Company or any other Loan Party for
reimbursement; (f) any defense based upon any taking, modification or release of
any collateral securing payment or performance, or other guarantees, of all or
any part of the Guaranteed Obligations, or any failure to perfect, or any
impairment of, any Lien on, or the taking of or failure to take any other action
with respect to, any collateral securing payment or performance of the
Guaranteed Obligations; (g) any right to require marshaling of assets and
liabilities, sale in inverse order of alienation, notice of acceptance of this
Guaranty and of any obligations to which it applies or may apply; (h) any rights
or defenses based upon an offset by any Guarantor against any obligation now or
hereafter owed to such Guarantor by the Borrower, the Company or any other Loan
Party; (i) any defense based on the Administrative Agent’s errors or omissions
in the administration of the Guaranteed Obligations; and (j) without limiting
the generality of the foregoing, to the fullest extent permitted by law, any
defenses or benefits that may be derived from or afforded by applicable law
limiting the liability of or exonerating guarantors or sureties, or which may
conflict with the terms of this Guaranty; provided, however, that this Section 4
shall not constitute a waiver on the part of any Guarantor of any defense of
payment. Each Guarantor shall remain liable hereunder to the extent set forth
herein, notwithstanding any act, omission or thing which might otherwise operate
as a legal or equitable discharge of such Guarantor, until the termination of
this Guaranty under Section 17 hereof. In addition, each Guarantor shall not
have any right to require the Administrative Agent to obtain or disclose any
information with respect to: (i) the financial condition or character of any
Loan Party or the ability of any Loan Party to pay and perform the Guaranteed
Obligations; (ii) the Guaranteed Obligations; (iii) any collateral securing
payment or performance of all or any of the Guaranteed Obligations; (iv) the
existence or nonexistence of any other guarantees of all or any part of the
Guaranteed Obligations; (v) any action or inaction on the part of the
Administrative Agent or any other Person; or (vi) any other matter, fact or
occurrence whatsoever.

Section 5. Continuing Guaranty; Reinstatement. This Guaranty is a continuing
guaranty and agreement of subordination relating to any Guaranteed Obligations,
including Guaranteed Obligations which may exist continuously or which may arise
from time to time under successive transactions, and each Guarantor expressly
acknowledges that this Guaranty shall remain in full force and effect
notwithstanding that there may be periods in which no Guaranteed Obligations
exist. This Guaranty shall continue in effect and be binding upon each Guarantor
until this Guaranty is terminated pursuant to Section 17 hereof. This Guaranty
shall continue to be effective or be reinstated, as the case may be, if at any
time any payment of any of the Guaranteed Obligations is rescinded or must
otherwise be returned by the Lenders on the insolvency, bankruptcy or
reorganization of the Borrower, the Company or any other Loan Party or
otherwise, all as though the payment had not been made, whether or not the
Administrative Agent is in possession of this Guaranty; provided, however, that
no such reinstatement shall occur if this Guaranty has terminated pursuant to
Section 17(b) hereof.

 

6



--------------------------------------------------------------------------------

Section 6. Subrogation. No Guarantor shall exercise any rights which it may
acquire by way of subrogation, by any payment made under this Guaranty or
otherwise, until all the Guaranteed Obligations have been paid in full and the
Loan Documents are no longer in effect. If any amount is paid to a Guarantor on
account of subrogation rights under this Guaranty at any time when all the
Guaranteed Obligations have not been paid in full, the amount shall be held in
trust for the benefit of the Lenders and shall be promptly paid to the
Administrative Agent, for the benefit of the Lenders, to be credited and applied
to the Guaranteed Obligations, whether matured or unmatured or absolute or
contingent, in accordance with the terms of the Loan Documents. If any Guarantor
makes payment to the Administrative Agent, for the benefit of the Lenders, of
all or any part of the Guaranteed Obligations and all the Guaranteed Obligations
are paid in full and the Loan Documents are no longer in effect, the
Administrative Agent shall, at such Guarantor’s request and expense, execute and
deliver to such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of the interest in the Guaranteed Obligations resulting from such
payment.

Section 7. Subordination. Without limiting the Administrative Agent’s rights
under any other agreement, any liabilities owed by the Borrower, the Company or
any other Loan Party to a Guarantor in connection with any extension of credit
or financial accommodation by such Guarantor to or for the account of the
Borrower, the Company or any other Loan Party, including but not limited to
interest accruing at the agreed contract rate after the commencement of a
bankruptcy or similar proceeding, are hereby subordinated to the Guaranteed
Obligations, and such liabilities of the Borrower, the Company or any other Loan
Party to such Guarantor, if the Administrative Agent so requests, shall be
collected, enforced and received by such Guarantor as trustee for the Lenders
and shall be paid over to the Administrative Agent, for the benefit of the
Lenders, on account of the Guaranteed Obligations but without reducing or
affecting in any manner the liability of any Guarantor under the other
provisions of this Guaranty.

Section 8. Payments; Certain Taxes.

(a) Each Guarantor hereby agrees, in furtherance of the foregoing provisions of
this Guaranty and not in limitation of any other right which the Administrative
Agent, any Lender or any other Person may have against such Guarantor by virtue
hereof, upon the failure of the Borrower to pay any of the Guaranteed
Obligations when and as the same shall become due, whether at stated maturity,
by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code), such Guarantor shall
forthwith pay, or cause to be paid, in cash, to the Administrative Agent an
amount equal to the amount of the Guaranteed Obligations then due as aforesaid
(including interest which, but for the filing of a petition in any insolvency
proceeding with respect to the Borrower, would have accrued on such Guaranteed
Obligations, whether or not a claim is allowed against the Borrower for such
interest in any such insolvency proceeding). Each Guarantor shall make each
payment hereunder, unconditionally in full without set-off, counterclaim or
other defense, on the day when due in dollars and in same day or immediately
available funds, to the Administrative Agent at such office of the
Administrative Agent specified in the Credit Agreement.

 

7



--------------------------------------------------------------------------------

(b) Each Guarantor further agrees that all payments to be made hereunder shall
be made without setoff or counterclaim and free and clear of, and without
deduction for, any taxes, levies, imposts, duties, charges, fees, deductions,
withholdings or restrictions or conditions of any nature whatsoever now or
hereafter imposed, levied, collected, withheld or assessed by any country or by
any political subdivision or taxing authority thereof or therein as provided in
Section 2.16 of the Credit Agreement.

Section 9. Representations and Warranties. Each Guarantor represents and
warrants that:

(a) (i) such Guarantor is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, has all requisite power
and authority to own or lease its properties and to carry on its business as now
conducted and, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect,
is qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required, (ii) the execution, delivery and
performance of this Guaranty are within such Guarantor’s corporate, limited
liability company or other organizational powers and have been duly authorized
by all necessary corporate, limited liability company or other organizational
action, (iii) this Guaranty has been duly executed and delivered by such
Guarantor and constitutes a legal, valid and binding obligation of such
Guarantor, enforceable against such Guarantor in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law, and (iv) the execution, delivery and performance of this Guaranty by
such Guarantor (A) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
have been obtained or made and are in full force and effect, (B) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of such Guarantor or any order, decree or judgment of
any Governmental Authority, except for any violation of any applicable law or
regulation that would not reasonably be expected to have a Material Adverse
Effect, (C) will not violate or result in a default under any indenture,
agreement or other instrument binding upon such Guarantor or its assets, or give
rise to a right thereunder to require any payment to be made by such Guarantor,
except for any violation or default that would not reasonably be expected to
have a Material Adverse Effect, and (D) will not result in the creation or
imposition of any Lien on any asset of such Guarantor;

(b) in executing and delivering this Guaranty, such Guarantor has (i) without
reliance on the Administrative Agent or any Lender or any information received
from the Administrative Agent or any Lender and based upon such documents and
information it deems appropriate, made an independent investigation of the
transactions contemplated hereby and the Borrower’s, the Company’s and any other
Loan Party’s business, assets, operations, prospects and condition, financial or
otherwise, and any circumstances which may bear upon such transactions, the
Borrower, the Company or any other Loan Party or the obligations and risks
undertaken herein with respect to the Guaranteed Obligations; (ii) adequate
means to obtain from the Borrower, the Company or any other Loan Party on a
continuing basis information concerning the Borrower, the Company or any other
Loan Party; (iii) full and complete access to the Loan Documents and any other
documents executed in connection with the Loan Documents;

 

8



--------------------------------------------------------------------------------

and (iv) not relied and will not rely upon any representations or warranties of
the Administrative Agent or any Lender not embodied herein or any acts
heretofore or hereafter taken by the Administrative Agent or any Lender
(including but not limited to any review by the Administrative Agent or any
Lender of the affairs of the Borrower, the Company or any other Loan Party);

(c) each Guarantor has received at least “reasonably equivalent value” (as such
phrase is used in Section 548 of the Bankruptcy Code and in comparable
provisions of other applicable law) and more than sufficient consideration to
support its obligations hereunder in respect of the Guaranteed Obligations and
under any of the Loan Documents to which it is a party; and

(d) each representation and warranty in the Credit Agreement made by the Company
and the Borrower with respect to each Guarantor is true and correct in all
material respects (other than any representation or warranty qualified as to
“materiality”, “Material Adverse Effect” or similar language, which shall be
true and correct in all respects).

Section 10. Covenants.

(a) Each Guarantor will perform and comply with all covenants applicable to such
Guarantor, or which the Borrower, the Company or any other Loan Party is
required to cause such Guarantor to comply with, under the terms of the Credit
Agreement or any of the other Loan Documents as if the same were more fully set
forth herein.

(b) Each Guarantor shall furnish to the Administrative Agent such information
respecting the operations, properties, business or condition (financial or
otherwise) of such Guarantor or its Subsidiaries as the Administrative Agent may
from time to time reasonably request.

(c) Each Guarantor shall maintain and preserve its legal existence, its rights
to transact business and all other rights, franchises and privileges necessary
or desirable in the normal course of its business and operations and the
ownership of its properties, except (other than the maintenance of legal
existence of such Guarantor) as could not reasonably be expected to result in a
Material Adverse Effect or as may otherwise be permitted under the Credit
Agreement.

(d) Each Guarantor shall maintain all authorizations, consents, approvals,
licenses, exemptions of, or filings or registrations with, any Governmental
Authority, or approvals or consents of any other Person, required in connection
with this Guaranty or any other Loan Document to which it is a party.

(e) Each Guarantor shall execute, acknowledge, deliver, file, notarize and
register at its own expense all such further agreements, instruments,
certificates, documents and assurances and perform such acts as the
Administrative Agent shall deem necessary to effectuate the purposes of this
Guaranty and the other Loan Documents to which such Guarantor is a party, and
promptly provide the Administrative Agent with evidence of the foregoing
reasonably satisfactory in form and substance to the Administrative Agent.

 

9



--------------------------------------------------------------------------------

Section 11. Remedies Generally. The remedies provided in this Guaranty are
cumulative and not exclusive of any remedies provided by law.

Section 12. Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, and to the
extent permitted under Section 9.09 of the Credit Agreement, to setoff and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other obligations at any time owing by such Lender or
Affiliate to or for the credit or the account of any Guarantor against any of
and all the Guaranteed Obligations held by such Lender, irrespective of whether
or not such Lender shall have made any demand under this Guaranty and although
such Guaranteed Obligations may be unmatured. The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have. Each Lender shall notify the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

Section 13. Formalities. Each Guarantor waives presentment, demand, notice of
dishonor, default or nonpayment, protest, notice of acceptance of this Guaranty
or incurrence of any of the Guaranteed Obligations and any other formality with
respect to any of the Guaranteed Obligations or this Guaranty.

Section 14. Amendments and Waivers. No amendment or waiver of any provision of
this Guaranty, nor consent to any departure by any Guarantor therefrom, shall be
effective unless it is in writing and signed by the Administrative Agent (acting
with the requisite consent of the Lenders as provided in the Credit Agreement)
and each Guarantor, and then the waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given. No failure
on the part of the Administrative Agent to exercise, and no delay in exercising,
any right under this Guaranty shall operate as a waiver or preclude any other or
further exercise thereof or the exercise of any other right.

Section 15. Expenses. Each of the Guarantors shall reimburse the Administrative
Agent and the Lenders on demand for all reasonable and documented out-of-pocket
costs, expenses and charges incurred by the Administrative Agent and the Lenders
in connection with the performance or enforcement of this Guaranty, subject, in
each case, to the terms and limitations set forth in Section 9.03 of the Credit
Agreement. The obligations of the Guarantors under this Section shall survive
the termination of this Guaranty.

Section 16. Assignment; Benefits of Guaranty. This Guaranty shall be binding on,
and shall inure to the benefit of each Guarantor, the Administrative Agent, the
Lenders and their respective successors and assigns; provided that no Guarantor
may assign or transfer its rights or obligations under this Guaranty without the
prior written consent of the Administrative Agent and each Lender (and any
attempted such assignment or transfer by any Guarantor without such consent
shall be null and void) (it being understood that a merger or consolidation
permitted by the Credit Agreement will not constitute an assignment, transfer or
delegation and does not require the consent of the Administrative Agent).
Without limiting the generality of the foregoing, the Administrative Agent and
each Lender may assign, sell participations in or otherwise transfer its rights
under the Loan Documents to any other Person in accordance with

 

10



--------------------------------------------------------------------------------

the terms of the Credit Agreement, and the other person or entity shall then
become vested with all the rights granted to the Administrative Agent or such
Lender, as applicable, in this Guaranty or otherwise. This Guaranty is entered
into for the sole protection and benefit of the Administrative Agent and the
Lenders and their respective successors and assigns, and no other Person (other
than any Related Party specified herein) shall be a direct or indirect
beneficiary of, or shall have any direct or indirect cause of action or claim in
connection with, this Guaranty. The Administrative Agent, by its acceptance of
this Guaranty, shall not have any obligations under this Guaranty to any Person
other than the Guarantors, and such obligations shall be limited to those
expressly stated herein.

Section 17. Termination. This Guaranty and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent and
each Guarantor hereunder shall terminate and the Guarantors shall be
automatically released from their obligations under this Guaranty (other than
those expressly stated to survive such termination), all without delivery of any
instrument or performance of any act by any Person, upon (a) Payment in Full, or
(b) the release of such Guarantor pursuant to Section 9.02 of the Credit
Agreement. At the request and sole expense of any Guarantor following any such
termination or release, the Administrative Agent shall take all such action
reasonably requested by such Guarantor to evidence the release of such Guarantor
from its obligations under this Guaranty.

Section 18. Captions. The headings and captions in this Guaranty are for
convenience only and shall not affect the interpretation or construction of this
Guaranty.

Section 19. Notices. All notices or other written communications hereunder shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy or email, as follows:

(a) if to any Guarantor, to it at c/o Four Corners Operating Partnership, LP,
591 Redwood Highway, Suite 1150, Mill Valley, CA 94941, Attention of Mr. Gerry
Morgan and James L. Brat, Esq. (Email address:
gerry@fourcornerspropertytrust.com and jim@fourcornerspropertytrust.com); and

(b) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 10 South
Dearborn Floor L2S Chicago, IL 60603-2300, Attention of Ryan T. Bowman, Client
Processing Specialist (Telecopy No. 13127324754), (Email address:
ryan.t.bowman@jpmorgan.com), with a copy to Morrison & Foerster LLP, 250 W. 55th
Street, New York, NY 10019-9601, Attention of Geoffrey R. Peck, Esq.

Each Guarantor and the Administrative Agent may change its address or telecopy
number or email address for notices and other communications hereunder by notice
to the other Party. All notices and other communications given to any Guarantor
or the Administrative Agent in accordance with the provisions of this Guaranty
shall be deemed to have been given on the date of receipt, in the case of email
notices, as evidenced by sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt function”).

 

11



--------------------------------------------------------------------------------

Section 20. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Guaranty shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each Guarantor hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County, Borough of Manhattan, and of the
United States District Court for the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Guaranty, or for recognition or enforcement of any judgment,
and each Guarantor hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined solely
in such New York State or, to the extent permitted by law, in such federal
court. Each Guarantor agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Guaranty shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Guaranty
against any Guarantor or its properties in the courts of any jurisdiction.

(c) Each Guarantor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Guaranty in any court referred to in subsection
(b) above. Each Guarantor hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

(d) Each Guarantor irrevocably consents to service of process in the manner
provided for notices herein. Nothing in this Guaranty will affect the right of
any Party to serve process in any other manner permitted by law.

Section 21. Invalid Provisions. If any provision of this Guaranty is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term of this Guaranty, such provision shall be fully severable and this
Guaranty shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Guaranty, and the
remaining provisions of this Guaranty shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the Parties as expressed herein.

Section 22. ENTIRETY. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS EXECUTED BY ANY
GUARANTOR EMBODY THE FINAL, ENTIRE AGREEMENT OF SUCH GUARANTOR, ADMINISTRATIVE
AGENT AND THE LENDERS WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF AND
SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF
AND THEREOF. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS EXECUTED BY EACH
GUARANTOR ARE INTENDED BY EACH GUARANTOR, ADMINISTRATIVE AGENT AND THE LENDERS
AS A FINAL AND COMPLETE EXPRESSION OF THE TERMS HEREOF AND THEREOF,

 

12



--------------------------------------------------------------------------------

AND NO COURSE OF DEALING AMONG ANY GUARANTOR, ADMINISTRATIVE AGENT AND THE
LENDERS, NO COURSE OF PERFORMANCE, NO TRADE PRACTICES, AND NO EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC
EVIDENCE OF ANY NATURE SHALL BE USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY
ANY TERM OF THIS GUARANTY OR ANY OTHER LOAN DOCUMENT EXECUTED BY ANY GUARANTOR.
THERE ARE NO ORAL AGREEMENTS BETWEEN ANY GUARANTOR, ADMINISTRATIVE AGENT AND THE
LENDERS.

Section 23. WAIVER OF RIGHT TO TRIAL BY JURY. EACH GUARANTOR AND, BY ITS
ACCEPTANCE HEREOF, ADMINISTRATIVE AGENT, ON BEHALF OF THE LENDERS, EACH HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH GUARANTOR AND, BY ITS
ACCEPTANCE HEREOF, ADMINISTRATIVE AGENT, ON BEHALF OF THE LENDERS, EACH
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND SUCH OTHER PARTY HAVE BEEN INDUCED TO EXECUTE OR ACCEPT THIS
GUARANTY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

Section 24. Limitation of Liability. To the extent permitted by applicable law,
no Guarantor shall assert, and each Guarantor hereby waives, any claim against
the Administrative Agent or any Lender on any theory of liability for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Guaranty or
any agreement or instrument contemplated hereby, the Transactions, any Loan or
Letter of Credit or the use of the proceeds thereof.

Section 25. Guaranteed Parties Not Fiduciaries to any Guarantor. The
relationship between each Guarantor and its Affiliates, on the one hand, and
each of the Administrative Agent, the Lenders and their respective Affiliates,
on the other hand, is solely that of debtor and creditor, and neither such
guaranteed party nor any Affiliate thereof shall have any fiduciary or other
special relationship with any Guarantor or any of its Affiliates, and no term or
provision of any Loan Document, no course of dealing, no written or oral
communication, or other action, shall be construed so as to deem such
relationship to be other than that of debtor and creditor.

Section 26. Keepwell Agreement. Each Guarantor that is a Qualified ECP Guarantor
hereby unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by any other Guarantor to permit such
other Guarantor to honor all of its obligations under the Guaranty to which it
is a party in respect of Swap Obligations (as defined in the Guaranty to which
it is a party); provided, however, that each Qualified ECP Guarantor shall only
be liable under this Section 26 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section 26,
or otherwise

 

13



--------------------------------------------------------------------------------

under this Guaranty, as they relate to such Qualified ECP Guarantor, voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount. The obligations of each Qualified ECP Guarantor
under this Section 26 shall remain in force and effect so long as any Lender has
any Commitment or any Guaranteed Obligations remain unsatisfied. Each Qualified
ECP Guarantor intends that this Section 26 constitute, and this Section 26 shall
be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Guarantor for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act. For the purposes of this Section 26, “Qualified ECP
Guarantor” means, in respect of any Swap Obligation, each Guarantor that has
total assets exceeding $10,000,000 at the time the relevant guaranty or grant of
the relevant security interest becomes effective with respect to such Swap
Obligation or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

Section 27. Counterparts. This Guaranty may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument

Section 28. Amendment and Restatement; No Novation. It is the intention of each
of the parties hereto that the Existing Parent Guaranty be amended and restated
in its entirety pursuant to this Guaranty. Nothing herein contained shall be
construed as a substitution or novation of the obligations outstanding under the
Existing Parent Guaranty. Nothing in this Guaranty shall be construed as a
release or other discharge of the Guarantors from its obligations and
liabilities under the Existing Parent Guaranty. On the Effective Date, any and
all references in any Loan Documents to the Existing Parent Guaranty shall be
deemed to be amended to refer to this Guaranty.

[SIGNATURE PAGE FOLLOWS]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered by its duly authorized officer as of the date first above written.

 

FOUR CORNERS PROPERTY TRUST, INC.,

a Maryland corporation, as a Guarantor

By:   /s/ Gerald R. Morgan Name: Gerald R. Morgan Title: Chief Financial Officer

FOUR CORNERS GP, LLC,

a Delaware limited liability company, as a Guarantor

By:   /s/ Gerald R. Morgan Name: Gerald R. Morgan Title: President and Treasurer

 

 

[Signature Page – Amended and Restated Parent Guaranty]